DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The search of the prior art does not disclose or reasonably suggest wherein the first conductive connection group includes a gate contact plug being in contact with the gate electrode, and wherein a first width of the gate contact plug in the first direction is smaller than a width of the first portion of the gate electrode in the first direction as required by claim 21.
The search of the prior art does not disclose or reasonably suggest wherein an upper surface of the gate contact plug is positioned at substantially the same height as an upper surface of the source/drain contact plug relative to an upper surface of the substrate, and wherein a height from an upper surface of the gate electrode to the uppermost surface of the ferroelectric material layer is equal to or greater than a height from the upper surface of the gate electrode to the upper surface of the source/drain contact plug as required by claim 30.
The closest prior art e.g. Bentley (US 2019/0115444) discloses a semiconductor device comprising a semiconductor device comprising: a substrate (Fig.2, numeral 100); a gate structure (Fig.3, on the substrate, the gate structure (Fig.3, numeral 300) including a gate spacer (Fig.3, numeral 410) and a gate electrode (Fig. 3, numeral 330, 
The search of the prior art does not disclose or reasonably suggest wherein a first width of the first gate contact plug in the first direction is smaller than a width of the first portion of the first gate electrode in the first direction as required by claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891